Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending. 

Election/Restrictions
Applicant’s election of species, without traverse, of: species for the type of material for extraction impregnated on a region: (a) a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used; species for the type of surfactant material configuration: (a) a surfactant to the pad impregnated with the solid acid reagent; species for the type of surfactant: (a) polyoxyethylene octyl phenyl ether; species for the type of high-molecular-weight compound: (a) PVA; species for the type of surfactant location configuration: (d) a surfactant on the sample pad; species for the type of sugar chain antigen: (c) bacteria; and species for the type of material for extraction impregnated on a region in a method: (a) a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used in mixing the specimen with a nitrous acid solution when the immunochromatographic device has a region impregnated with a solid acid reagent, as the species election in the reply filed on 03-10-2022 is acknowledged. 

The following is a supplementary restriction requirement necessitated by the instant claims. 

Supplementary Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14, drawn to an immunochromatographic device.

Group II, claim(s) 15, drawn to a method of measuring a sugar chain antigen.



REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO 
MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of: 
An immunochromatographic device comprising an immunochromatographic test piece, and a container which stores the test piece, 
the immunochromatographic device having a specimen addition port in a sample pad of the test piece, 
the immunochromatographic test piece comprising: 
a sample pad to which a specimen mixed with nitrite or an acid solution is added; 
a label region comprising a labeled antibody; and 
a detection region on which the antibody against the antigen is immobilized, 
and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region, and 
further having a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent, wherein the immunochromatographic device
(i) has a wide specimen addition port and retaining an added specimen sample solution, and

(ii) has no space between the addition port and the sample pad;
 this element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Fujikura et al. (JP 2014-232064 A) in view of Yamada et al. (JP 2005-061910 A) (IDS references) (For pagination see attached translations).

Fujikura et al. teaches: 
An immunochromatographic detection device for extracting and measuring specific components of bacteria of interest in a specimen (e.g. abstract, ¶s 19-23, 33, 34, 57, examples and figs. 3 and 9) (i.e. an immunochromatographic device comprising an immunochromatographic test piece), and that the device comprises a container (e.g. FIGS. 3, 4, and 5 (2), ¶ 36 - the detection instrument 50 of the present invention includes an upper exterior part 51, a lower exterior part 52; also Fig. 3 for example depicts the container) (i.e. and a container which stores the test piece);
an immunochromatographic device having a dropping window port (i.e. specimen addition port) in a sample pad of the test piece (e.g. Figs. 3-6, 8, 9, dropping window 511, sample pad 531). 
Fujikura et al. also teaches that the immunochromatographic test piece comprises: 
a sample pad to which a specimen mixed with nitrite or an acid solution is added (e.g. Figs. 3-6, 8, 9, sample pad 531; ¶ 40 - if the diluting solution is an organic acid
solution, the specific component supported on the supporting portion 531 is exemplified by nitrite); 
a label region comprising a labeled antibody (e.g. ¶ 28 – a detection unit for revealing the presence of bacteria to be detected via an antigen-antibody reaction signal is provided on the solid phase; ¶39 - a labeled antibody binding portion 533, the labeled antibody is immobilized on the solid phase substrate in a form that can move on the solid phase along with the movement of the aqueous solvent. Yes. A detection unit 532 is formed at a position corresponding to the position immediately below the detection window 512); and 
a detection region on which the antibody against the antigen is immobilized (e.g. ¶s 28, 39, ¶ 44 - The detection unit 534 is a site for capturing a conjugate of a specific bacterial cell component and a labeled antibody to reveal a labeled signal. Specifically, a second antibody specific to a specific bacterial cell component is fixedly supported and binds to the bacterial cell component portion in the antigen-labeled antibody complex to capture the complex); and 
the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region (e.g. ¶ 25 - neutralizing component of nitric acid is supported on the solid phase after the biofilm is decomposed with nitric acid on the solid phase and before the mobile phase reaches the detection part; ¶ 39 - a labeled antibody binding portion 533 is formed on the downstream substrate surface in contact with the neutralizing portion 532 (i.e. neutralizing region is upstream of the label region) ), and 
further having a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used (e.g. ¶ 40 - if the diluting solution is an organic acid
solution, the specific component supported on the supporting portion 531 is exemplified by nitrite), upstream of the region impregnated with the neutralizing reagent (e.g. ¶ 25 - neutralizing component of nitric acid is supported on the solid phase after the biofilm is decomposed with nitric acid on the solid phase). 

Fujikura et al. also teaches that the immunochromatographic device:
(i) has a wide specimen addition port and retaining an added specimen sample solution (e.g. Figs. 8 depicts a wide dropping window 511, ¶ - sample solution is received and retained by the sample pad), and

The reference further teaches that citric acid is used as an organic acid, sodium
nitrite is used as a nitrate, and tris(hydroxymethyl)aminomethane is used as a neutralizing component (e.g. ¶s 23-25); and that various materials are selected as appropriate and used to adjust the mobile phase transfer time (e.g. ¶ 21).
Fujikura et al. is silent as to the space between the addition port and the sample pad. However, Yamada et al. teaches an immunochromatographic device comprising a sample addition port (e.g. Figs. 2, 3, sample addition port 8) and a sample pad (e.g. Fig. 1, sample addition port 8 and sample pad 4, Fig. 3 sample pad depicted underneath sample addition port 8) and that there is no space between the addition port and the sample pad (e.g. Fig. 3).
Therefore, it would have been prima facie obvious, to a person of ordinary skill in the art at the time of the invention, to have the device of Fujikura have no space between the addition port and the sample pad, as taught by Yamada in order to have a better fitting sample addition port with good contact onto the sample pad. There would have been a reasonable expectation of success in combining the teachings of Fujikura et al. and Yamada et al. because the sample addition ports and sample pads are the same type of design components, and one of ordinary skill in the art would have a reasonable expectation of success in interchanging one type of design configuration for another according to desired working design choices in the art. 

Therefore, in light of the disclosures of Fujikira et al. and Yamada et al., the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Applicant is also required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of mechanism for controlling flow  (see claim(s) 3- 10)
a highly hydrophobic material (claims 3-4)
a material having a high degree of hydrophilicity (claims 5-6)
adding a surfactant (claims 7-8)
adding a high-molecular-weight compound (claims 9-10)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic. 

Although the general species of type of mechanisms for controlling flow share a common structure in that they are all a type of flow control, the common structures are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Fujikura et al., who teach that various materials are selected as appropriate and used to adjust the mobile phase transfer time (e.g. ¶ 21). 
Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631